Citation Nr: 1035705	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.  
Subsequent to that decision, the Veteran's claims file was 
transferred to the RO in Montgomery, Alabama.

In a July 2009 opinion, the Board remanded the Veteran's claim in 
order that he may be scheduled for a Travel Board hearing.  The 
Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Acting Veterans Law Judge in October 2009.  
A transcript of the hearing has been associated with the claims 
folder.

As the Veteran was scheduled for and attended a Travel Board 
hearing, the Board finds substantial compliance with its July 
2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008) (holding that only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance).  As the requested development has been 
completed, the case may proceed without prejudice to the Veteran.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The probative medical evidence of record does not show that the 
Veteran has been diagnosed with PTSD based on a credible in-
service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1113, 1131, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in May 2006, the Veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims.  He was told what information that he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  He 
was also provided the requisite notice with respect to the 
Dingess requirements.

Subsequent to the Veteran's filing his claim, the United States 
Court of Appeals for Veterans Claims (Court) ruled that, in PTSD 
cases based on an in-service personal assault, a Veteran must be 
apprised of the alternative evidence that may be submitted in 
support of such a claim.  Gallegos v. Peake, 22 Vet. App. 329, 
335-37 (2008).  The Board notes that while the Veteran did not 
receive this specific notice, he was apprised at numerous times 
of the evidence that he could submit in support of his claim.  
More importantly, in his October 2009 hearing, the Veteran 
discussed the existence of additional evidence and the statements 
and recollections of his fellow soldiers that would support his 
account.  These statements demonstrate actual knowledge on the 
part of the Veteran of how his claim can be substantiated, making 
any notice error nonprejudicial.  See Sanders, 487 F.3d at 889.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  

A VA examination is not required in this case.  The Board may 
order an examination when the record shows that the Veteran has a 
current disability, indicates that this disability may be 
associated with the Veteran's active service, and does not 
contain sufficient evidence for the Board to make a decision on 
the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates 
that there may be a nexus between the current disability and any 
service related incident, then the Board may order that a 
claimant be examined.  See McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  As explained further below, though the Veteran 
has received a diagnosis of PTSD, however, this diagnosis was not 
based on a credible stressor.  The Veteran has yet to receive a 
diagnosis of PTSD based on any possible credible stressor, and 
absent such a diagnosis, the Board may consider the medical 
records already in the file without requiring a VA examination.

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, pursuant to both 38 C.F.R. § 
3.203(c) and VA's statutory duty to assist (as set forth in 38 
U.S.C.A. § 5103A), new evidence submitted by a claimant in 
support of a request for verification of service from the service 
department must be submitted to the service department for 
review.  In this regard, the Board is satisfied that the 
Veteran's asserted dates of service have been submitted to the 
National Personnel Records Center (NPRC) and in March 2009 a 
negative reply was provided and has been associated with his 
claims file.  Thereafter, a VA Memorandum has been associated 
with the Veteran's claims file as to the findings related to the 
Veteran's unsubstantiated service.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, and no further 
action is necessary under the mandates of the VCAA. 

Service Connection for PTSD

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 
C.F.R. § 3.303(b) (2009), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the service 
member presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period), but is not identified until later, and there is a 
showing of continuity of related symptomatology after discharge, 
and medical evidence relates that symptomatology to the service 
member's present condition.  Savage v Gober, 10 Vet. App. 488, 
495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that ". . . a Veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the Veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2009).  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  The diagnosis of a mental disorder must conform 
to the Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125 (a) (2009).

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the service member served, the service member's military 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the service member engaged 
in "combat with the enemy."  If the evidence establishes that 
the service member engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, (and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service), the service 
member's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2009); 
see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a service member engaged in combat with 
the enemy is resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  VAOGCPREC 
12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat Veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
service member's claimed in-service stressor is related to "fear 
of hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the Veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the Veteran's service, 
the Veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the service member had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the implementation 
of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  The appellant in this case 
receives consideration under the amended version of 38 C.F.R. § 
3.304(f) because his claim was appealed to the Board prior to 
July 13, 2010, but not decided by the Board as of July 13, 2010.
  
A review of the Veteran's VA treatment records reveals that he 
was diagnosed with PTSD by a VA psychiatrist in October 2007.   
This diagnosis, however, was based upon a history provided by the 
Veteran.  In that October 2007 examination, the Veteran claimed 
to have witnessed a "liaison" shoot a North Vietnamese soldier 
in the head.  The Veteran repeated this claim in his October 2009 
hearing.  In that hearing, the Veteran also described serving in 
Vietnam during the Tet Offensive.  Other statements to the Board 
describe his being assaulted while in Korea.  He stated that he 
was assaulted by 5 men, resulting in fractures to the Veteran's 
cheek and skull and requiring him to get stitches in his lip. 

The Board notes that the Veteran is not entitled to a combat 
presumption as there is no competent evidence to substantiate 
that he was engaged in combat with the enemy.  See 38 C.F.R. 
§ 3.304(f)(2).  

A review of the Veteran's claims file reflects that there is a 
discrepancy as to the dates and type of service of the Veteran.  
An Armed Forces Of The United States Report Of Transfer Or 
Discharge (DD Form 214) that was initially incorporated into the 
Veteran's claims file reveals that he served in the United States 
Army from March 1964 to March 1967.  The DD Form 214 lists his 
military occupational specialty as infantry communications 
specialist.  His last duty assignment was said to be at Fort 
Carson, Colorado.  This DD Form 214 does not indicate service in 
the Republic of Vietnam.  Although the Veteran was awarded the 
National Defense Service Medal, this award is not indicative of 
combat.  As a result, any stressor that the Veteran supplied to 
the RO at the time his initial claim was filed would have to be 
corroborated.

Following the RO's November 2006 denial of his claim, the Veteran 
submitted a second DD Form 214 that was materially different than 
the prior.  This DD Form 214 reflected service from March 1963 to 
March 1969.  It further reflected over two years of foreign 
service, listed as "Korea/Sea."  His military occupational 
specialty was listed as "classified."  His last duty assignment 
was said to be at Fort Bragg, North Carolina.  The Veteran was 
shown to have received numerous awards and decorations, including 
a Purple Heart "(WIA-66-68)," a "USA Commendation Medal," a 
"South Vietnamese MOH 2nd Class w/ South Vietnamese MOH 2nd 
Class Cluster Leaf," and a "CIB."  The signature on this DD 
Form 214 also appears to be significantly different that his 
signature as written in other documents of record.

During his October 2009 hearing, the Veteran testified that this 
second DD Form 214 reflected his actual period of service.  The 
Veteran testified that he served in Vietnam with the Korean 
Tigers, and that he was wounded during this service.  He and his 
wife stated that the earlier DD Form 214 was most likely another 
Veteran's who shared the same name.

Having carefully reviewed the evidence of record, the Board finds 
the Veteran's explanation unpersuasive, and believes that the 
second DD Form 214 that he submitted is misleading.  At no time 
prior to the November 2006 rating decision had the Veteran 
claimed service in Vietnam.  Indeed, his March 2006 claim 
reflects that he claimed service from March 1964 to March 1967.  
Other documents in the claims file previously submitted by the 
Veteran reflect that, during the period that he claimed to be in 
Vietnam, the Veteran and his former wife had two children - one 
born in April 1967, and another in October 1968.

A Request For Waiver Of Disqualification For 
Enlistment/Reenlistment In The Regular Army For Personnel 
Applying From Civilian Life (DA Form 3072-1), dated in June 1976, 
shows that the Veteran, himself, indicated that from March 1967 
to December 1967, he had been employed as a Technician at 
Maytronics, in Colorado Springs, Colorado.  He also indicated 
that from December 1967 to May 1969, he had been employed as an 
announcer at WRDW Radio & Television, in Augusta, Georgia.  This 
clearly contradicts the Veteran's later testimony that he had a 
tour of duty in the Republic of Vietnam during a period of active 
service which ended in March 1969.  The Veteran's June 1976 
statements are, however, consistent with the initial DD Form 214 
that is of record which establishes his period of active service 
was from March 1964 to March 1967.

Moreover, the Veteran's service personnel records confirm that 
the Veteran's last duty assignment was at Fort Carson, Colorado, 
which is consistent with his initial DD Form 214, and not with 
the one submitted following the November 2006 denial of his 
claim.

A response to an inquiry from the NPRC dated in March 2009 shows 
that there was no evidence to substantiate any service in the 
Republic of Vietnam.

The Board, thus, finds the Veteran's assertions and testimony 
regarding the circumstances of his service, to include being 
engaged in combat with the enemy, to be entirely without merit.  
In light of the apparent misrepresentation of facts set forth by 
Veteran and his spouse, the Board assigns no credibility to any 
of their testimony or his statements to the Board, or to any 
history provided by the Veteran to his medical examiners in 
support of a diagnosis of PTSD.

As the evidence shows that the Veteran did not serve in Vietnam, 
the Board shall not consider any claimed stressor from that 
alleged period in its analysis.  The only possible stressor for 
the Board to analyze is the Veteran's contentions regarding the 
in-service assault he suffered in Korea.

Here again, however, the statements of the Veteran and his spouse 
lack credibility.  In a September 2006 statement regarding this 
incident, the Veteran contended that he was beaten by three or 
four servicemen.  He stated that, as a result of this assault, he 
suffered bruised ribs, a broken nose, loss of a tooth, black 
eyes, and a fractured left cheekbone.  In an October 2007 
statement, however, he described being beaten by five men, 
resulting in fractures to his cheek and skull and requiring him 
to get stitches in his lip.

A review of the Veteran's service treatment records does reveal 
that he reported being assaulted while in Korea in August 1965.  
His lip was lacerated requiring  three sutures.  However, while 
he reported pain in his face, cheek, and nose, X-rays performed 
at that time showed no evidence of a fracture.  The Veteran's 
examination at separation made no mention of any residual 
injuries as a result of this incident, nor did the Veteran report 
any on his self-report of medical history at separation.

Despite this confirmation that the Veteran was assaulted while in 
service, the October 2007 diagnosis of PTSD was not based on this 
in-service assault, but instead on the Veteran's alleged claims 
of combat service in Vietnam which are not deemed credible.  
There is no diagnosis of PTSD of record that is based upon the 
August 1965 assault incident.  As such, service connection for 
PTSD based on a personal assault is not warranted.

The Board notes that the Veteran's claim does not need to be 
evaluated as one for an acquired psychiatric disorder, in 
general.  In February 2009, the Court ruled that when a claimant 
seeks service connection for PTSD and nothing more, such a claim 
must be "considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the claimant 
describes, and the information" submitted by the claimant or 
obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

While treatment records reflect a diagnosis of an adjustment 
disorder, this is mentioned by history only.  Over the course of 
the appeals period, no mental health provider has diagnosed the 
Veteran with any psychiatric disorder other than PTSD.  
Accordingly, an analysis under Clemons is not warranted.

In summary, while the Veteran has been diagnosed with PTSD, this 
diagnosis is based upon a history provided by the Veteran that is 
deemed not credible.  The Board, thus, concludes that the 
criteria for service connection for PTSD have not been met.


ORDER

Service connection for PTSD is denied.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


